Citation Nr: 1629944	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  11-27 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to March 1971. 

This appeal comes to the Board of Veterans Appeals (Board) arises from a December 2009 rating action by the Regional Office (RO) in Cleveland, Ohio.  

In June 2016, the Veteran testified before the undersigned at a video conference hearing conducted via the above-cited RO.  A copy of the hearing transcript is of record. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1983, the RO denied a claim for service connection for a back condition. 

2.  The evidence received since the RO's June 1983 decision, which denied a claim for service connection for a back condition, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim. 





CONCLUSION OF LAW

New and material evidence has been received since the RO's June 1983 decision which denied a claim for service connection for a back condition; the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that new and material evidence has been presented to reopen the claim for service connection for a back disability.  During his hearing, held in June 2016, he testified to the following: he had back injury prior to his service while on a trampoline for which he had 18 days of traction and wore a back brace for eight months.  He subsequently played sports, to include football while in school.  His back injury was essentially healed prior to service, and it was manifested only by pain, and not pathology such as a herniated disc or severe strain.  He had no problems with his back during his initial training.  In October 1967, he was on a deck crew aboard ship when he was dropped from a boatswain's chair.  He fell about 100 feet into the water.  He was taken to sick bay and the next morning he could barely get up due to pain.  He was sent to Yokosuka Naval Hospital, but they could not find anything wrong with his back.  He continued to complain of back pain, and for reasons he does not know, he was sent to the Continental United States under armed guard.  He was put into a psychiatric ward.  A doctor told him that he should not be in the psychiatric ward, and he was discharged from the hospital.  He took aspirin for his pain during his remaining period of service, as he did not want to be returned to the psychiatric ward.  Following separation from service, he was found to have a double-herniated disc and underwent surgery.  With regard to medical opinions of record, he provided two private physicians, Dr. A and Dr. T, with his service treatment records, VA treatment records and pertinent information, prior to their opinions.  

In April 1972, the RO denied a claim for service connection for low back strain.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  

The Veteran subsequently applied to reopen the claim, and in November 1982, and in April and June of 1983, the RO denied the claims.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).

In November 2009, the Veteran applied to reopen the claim.  In December 2009, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran has appealed.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

At the time of the RO's June 1983 decision, service treatment records showed that upon entrance into service, the Veteran was noted to have a history of a back injury in 1960 NSND (not symptomatic, not disabling).  In the associated "report of medical history," he denied a history of recurrent back pain; there is a notation of a back injury in 1961 NSND.  In October 1967, he was treated for a fall, with a notation of "no apparent injury," and he was released to duty.  The following day, he was treated for a complaint of back pain, with a notation of a history of a back injury.  A November 1967 hospital report from the Naval Hospital in Bethesda, Maryland (NNMC), notes that the Veteran had been evacuated from Yokosuka, Japan, for evaluation and disposition with diagnoses of low back strain, psychophysiologic musculoskeletal reaction, and passive-dependent personality.  The report notes that an orthopedic examination and X-rays of his back in Yokosuka were negative, with poor response to physical therapy, and continued complaints of pain, with no objective findings.  Upon examination at Bethesda, physical and neurological examinations were within normal limits.  The impression from an orthopedic consultation was "low back pain with no objective physical findings and fit for duty."  The Veteran was discharged from the hospital after about 11 days as fit for duty.  The Veteran's separation examination report, dated in February 1971, showed that his "spine, other musculoskeletal" system was clinically evaluated as normal.    

As for the post-service medical evidence, a February 1972 VA examination report noted a history of a back injury in ninth grade for which he spent 18 days in the hospital, followed by wearing a back brace for about six months, and a fall during service, with current use of a back brace.  The diagnosis was residual low back strain.  Private treatment records showed treatment for back symptoms in February 1974, with a history of a fall from an attic in January 1974.  His diagnoses were acute lumbar back strain, and myositis, lumbar musculature due to trauma.  He received additional treatment for back symptoms through September 1975.  In July 1978, he was noted to have discogenic disease at L5-S1.  In July 1980, he was treated for back symptoms following carrying ladders while painting his home.  The diagnoses noted discogenic disease at L5-S1, and left sciatica.  A September 1982 report notes a probable ruptured/herniated lumbar disc at L5-S1.   A February 1983 report notes surgery for left sciatica, herniated lumbar disc at L5-S1 in September 1982.  The physician (Dr. T) noted a reported history of a back injury during service, and that, "This injury may well have contributed to his back problems."

The most recent and final denial of this claim was in June 1983.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108 . When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received since the RO's June 1983 rating decision includes a statement from a private physician, Dr. A, dated in November 2010.  Dr. A states that he had been provided with "all the medical records from the Hospital and Neurosurgeon," and that after reviewing the medical records, he agrees with Dr. T's (December 1983) medical findings.  He states that the Veteran's "fall from the ship deck could have contributed to his back problems."

This evidence, which was not of record at the time of the RO's June 1983 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material, as it includes competent medical evidence of a nexus between the claimed disability and the Veteran's service.  38 C.F.R. § 3.156; Shade.  

To the extent that the RO indicated, in the June 2011 statement of the case, that Dr. A's opinion warranted no probative value for a number of reasons, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The claim is therefore reopened.  The appeal is granted to this extent only.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened.  To this extent only, the appeal is granted.


REMAND

As an initial matter, upon entrance into service, the Veteran reported a history of a back injury at some time between 1960 and 1961.  He later reported that he had spent 18 days in traction, followed by use of a back brace for eight months.  See November 1967 report  from Naval Hospital, NNMC, Bethesda, Maryland.  He is competent to report these things.  However, there are no pre-service medical reports of record.  His entrance examination report indicates that his history of a back injury was not symptomatic, and that it was not disabling.  A current back condition was not listed or described in any way upon entrance to service.  Therefore, a back disorder was not "noted" upon entrance into service.  There is not clear and unmistakable evidence to show a preexisting back condition.  Given the foregoing, the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Board has determined that the claim should be reopened.  The Veteran has not yet been afforded a VA examination.  On remand, the Veteran should be afforded an examination of his back, and an etiological opinion should be obtained.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2015).

 Accordingly, the case is REMANDED for the following action:
 
1.  Request that the Veteran identify all sources of treatment for back symptoms as of 2009.  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file. 
 
2.  After the development requested in the first paragraph of this remand has been completed, the Veteran should be scheduled for an examination of his back, in order to ascertain the nature and etiology of any back disorder found.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

The examiner should provide a nexus opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that: 

i) the Veteran has a back disability that had its clinical onset during the Veteran's active duty service, or, if not: 

ii) whether a current back disorder was caused by the Veteran's active duty service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


